Filed 10/26/22 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C093709

                    Plaintiff and Respondent,                                   (Super. Ct. No. MAN-CR-FE-
                                                                                       2019-0013464)
           v.

 WAYNE EDWARD WILLIAMS,

                    Defendant and Appellant.




         A jury found defendant Wayne Edward Williams guilty of manufacturing
methamphetamine, two counts of child endangerment, arson, and assault likely to
produce great bodily injury. Defendant’s sentence included the upper term on the
manufacturing methamphetamine count and a requirement that he register as a drug
offender. Following the passage of recent legislation, defendant contends he is entitled to



                                                             1
resentencing on the upper term and the narcotics offender registration requirement must
be stricken. The People agree. We will strike the narcotics offender registration
requirement, vacate defendant’s sentence, and remand for resentencing.
                                     BACKGROUND
       Defendant and tenant D.M. lived together in late 2019. D.M. decided to move
herself and her two young children out of defendant’s home and began to pack their
possessions. As D.M. packed her truck, she watched as defendant attempted to close the
garage door and leave her outside the home. D.M. blocked the garage door from closing.
Enraged by D.M. blocking the garage door, defendant tackled D.M. and punched her in
the face at least three times. D.M. hit defendant in the face, broke free of his grasp, and
went inside to retrieve her two-year-old son. When D.M. returned to the garage, she saw
her truck on fire and defendant holding a gas can.
       The police responded to defendant’s home, searched it, and found components
necessary to manufacture methamphetamine. Law enforcement officers arrested
defendant the same day. The People’s second amended complaint identified that
defendant’s present offense was a potential violation of probation.
       At the preliminary examination, Officer Joel Grubb testified that defendant was on
probation at the time law enforcement investigated him in late 2019.
       During the 2021 trial, defendant admitted to five felony convictions, including
three convictions from 1996, one of which was for manufacturing a controlled substance.
Defendant did not introduce any evidence challenging his probation status. At the close
of evidence, the trial court found defendant’s present offense violated probation.
       The jury subsequently found defendant guilty of manufacturing methamphetamine
(Health & Saf. Code, § 11379.6, subd. (a)), two counts of child endangerment (Pen.




                                              2
Code, § 273a, subd. (a)),1 arson (§ 451, subd. (d)), and assault with force likely to
produce great bodily injury (§ 245, subd. (a)(4)).
        Defendant’s probation report identified a violation of probation petition filed in
2018 alleging defendant had violated the law by refusing to attend rehabilitative
probation programming, and noted defendant was currently on a five-year term of
probation for a 2016 offense. The probation report also revealed defendant had 11 prior
felony convictions.
        The trial court sentenced defendant to an aggregate term of 11 years 4 months in
prison, consisting of: seven years for manufacturing a controlled substance (Health &
Saf. Code, § 11379.6, subd. (a)), two consecutive terms of one-third the midterm totaling
two years eight months for the two child endangerment convictions (§ 273a, subd. (a)), a
consecutive eight-month term (one-third the midterm) for arson (§ 451, subd. (d)), and
one year (one-third the midterm) for assault by means of force likely to cause great
bodily injury (§ 245). The trial court ordered defendant to register as a drug offender
pursuant to former Health and Safety Code section 11590.
        In selecting the upper term on the manufacturing methamphetamine count, the trial
court relied on five aggravating factors: (1) “[t]he most significant thing is the defendant
has approximately 11 prior felonies”; (2) “[t]his [incident] involves three particularly
vulnerable victims. The two children, a seven-year-old and two-year-old, are extremely
vulnerable. Their mother was vulnerable”; (3) defendant was on probation at the time of
this offense; (4) the crime involved a “very high risk of harm”; and (5) he had a prior
conviction for manufacturing a controlled substance. The court did not identify any
factors in mitigation.




1   Undesignated statutory references are to the Penal Code.

                                              3
                                       DISCUSSION
       Due to recent legislative enactments, defendant contends he is entitled to:
(1) resentencing on the upper term for manufacturing methamphetamine; and (2) striking
his narcotics offender registration requirement. The People agree defendant is entitled to
both retroactive application of recent resentencing legislation and striking of the narcotics
offender registration requirement.
                                     Senate Bill No. 567
       Defendant contends Senate Bill No. 567 (2021-2022 Reg. Sess.) (Senate Bill 567)
applies retroactively, and he is entitled to resentencing under the new sentencing
guidelines because the aggravating factors found by the trial court were neither found
true beyond a reasonable doubt, nor were they stipulated to by defendant.
       At the time of sentencing, former section 1170 authorized a sentencing triad,
leaving the selection of the appropriate term to “the sound discretion of the court.”
(Former § 1170, subd. (b); Stats. 2018, ch. 1001, § 1.) As relevant here, Senate Bill 567
amended sections 1170 and 1170.1 to limit the trial court’s discretion to impose a
sentence greater than the midterm. (§ 1170, subd. (b)(1), (2), as amended by Stats. 2021,
ch. 731, § 1.3.) To impose a sentence beyond the midterm, the aggravating factors must
justify doing so, and the facts underlying the circumstances must have been stipulated to
by defendant or found true beyond a reasonable doubt, except that the trial court may rely
on certified records of conviction to find a prior conviction proven. (§ 1170, subd.
(b)(1)‑(3), as amended by Stats. 2021, ch. 731, § 1.3.) The amended section 1170,
effective January 1, 2022, applies retroactively as an ameliorative change in the law
applicable to all nonfinal convictions. (People v. Zabelle (2022) 80 Cal.App.5th 1098,
1109 (Zabelle).)
       We review the trial court’s sentencing error under the standards addressed in
Chapman v. California (1967) 386 U.S. 18 and People v. Watson (1967) 46 Cal.2d 818.
(Zabelle, supra, 80 Cal.App.5th at p. 1113.) We must apply a two-step analysis—first

                                             4
Chapman, then Watson—to determine whether the trial court’s error was harmless.
(Ibid.)
          We first determine whether a jury would have found true beyond a reasonable
doubt at least one of the aggravating factors the trial court relied on in imposing the
aggravated sentence. (Zabelle, supra, 80 Cal.App.5th at p. 1113.) We then proceed to
Watson review which asks whether the reviewing court can be certain that the trial court
would have exercised its discretion to impose the upper term if it understood it could
permissibly rely on a single aggravating factor, a few of the aggravating factors, or none
of the aggravating factors, instead of the factors upon which it relied. (Ibid.)
          In applying Chapman, we review defendant’s right to a jury trial on the prior
manufacturing conviction aggravating circumstance relied upon by the trial court.
Amended section 1170 allows a trial court to rely on an aggravating factor defendant
stipulated to in imposing the upper term. (§ 1170, subd. (b)(2).) Defendant admitted
during direct examination that he had five prior felony convictions, including three from
1996. Defendant only had three convictions from 1996, and one of those was for
manufacturing a controlled substance. Thus, in effect, and although the specific nature of
the 1996 manufacturing conviction was excluded from evidence, defendant stipulated to
his 1996 conviction for manufacturing a controlled substance. Thus, any Sixth
Amendment error was harmless because a jury unquestionably would have found this
aggravating factor true. (People v. Sandoval (2007) 41 Cal.4th 825, 839.)
          Having found a single factor true under Chapman, we turn to Watson as to the
remaining four aggravating factors, to determine whether: 1) it is reasonably probable a
jury would have found the remaining factors not true; and 2) it is reasonably probable the
court would have imposed the aggravated term considering only defendant’s prior
manufacturing conviction. We accept the People’s concession that it is reasonably
probable a jury would have found the remaining factors not true. Thus, we are left with a
single aggravating factor, the prior conviction for manufacturing methamphetamine, and

                                               5
we cannot conclude with any certainty that the trial court would have imposed the upper
term based solely on that aggravating circumstance. In selecting the upper term, the trial
court did not give any emphasis to the prior manufacturing conviction. Instead, the trial
court’s colloquy gave particular weight to defendant’s 11 prior felonies and the
vulnerability of D.M. and her two children. Despite the trial court identifying no
mitigating factors, we cannot tell from our review whether the trial court would have
imposed the upper term had it known it could not rely on four of the five aggravating
factors it applied. In this instance, the proper remedy is to remand for resentencing.
(People v. Avalos (1984) 37 Cal.3d 216, 233.)
                                  Assembly Bill No. 1261
       Defendant contends the trial court erroneously ordered him to register as a
narcotics offender under former Health and Safety Code section 11590.
       On October 8, 2019, the Governor signed Assembly Bill No. 1261 (2019-2020
Reg. Sess.) into law, repealing former Health and Safety Code section 11590 as of
January 1, 2020. (Stats. 2019, ch. 580, §§ 1, 2; Health & Saf. Code, § 11594.) At the
time the trial court ordered defendant to register under this provision, this provision had
been repealed and the narcotics offender registration requirement was a nullity. (See
People v. Pinedo (2021) 66 Cal.App.5th 608, 620.)2 We shall strike this registration
requirement.




2 Defendant also claims he received ineffective assistance of counsel based on counsel’s
failure to raise mitigating factors during sentencing. We need not reach this argument
because the matter will be remanded for a full resentencing.

                                              6
                                   DISPOSITION
      We strike defendant’s narcotics offender registration requirement and vacate
defendant’s sentence. We remand for a full resentencing (People v. Buycks (2018) 5
Cal.5th 857, 893) and otherwise affirm the judgment.



                                                /s/
                                               HOCH, J.



We concur:



 /s/
DUARTE, Acting P. J.



 /s/
RENNER, J.




                                           7